Citation Nr: 0946602	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of  38 
U.S.C.A. § 1151 for eye disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to February 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 rating decision issued by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a January 2006 VA Form 9, the Veteran requested a hearing 
before the Board at the RO.  In a November 2006 VA Form 1-
646, the Veteran's representative clarified that the Veteran 
wishes to appear at a videoconference hearing at the 
Pittsburgh RO.

The Pittsburgh RO scheduled the Veteran for a travel Board 
hearing in May 2008.  A March 2008 letter informed the 
Veteran of this hearing; he failed to report.  However, it 
appears that he never received notice of this hearing.  
Specifically, the Board notes that a May 2008 letter from the 
Board was returned by the U.S. Postal Service as 
undeliverable, forwarding time expired.  A December 2008 
Report of Contact confirms that the Veteran had moved and 
notes his new address.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As the record reflects the Veteran did not yet 
receive a hearing, the issue must be remanded to ensure that 
the hearing is scheduled.

Because the RO schedules videoconference hearings, the case 
is REMANDED to the RO for the following:

The RO should schedule the Veteran for a 
videoconference hearing.  The case should 
then be processed in accordance with 
established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


